DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-4, and 7-20 has/have been presented for examination based on amendment filed on 11/4/2021
Claim(s) 7 is/are amended.
Specification is also amended changing what is considered as backgrounds to the current invention. This also changes the grounds of rejection.
Claim(s) 5-6 are cancelled.
Claim(s) 1-4, 7-11, 13-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamstra et al. U.S. Patent Publication No. 2016/0018125 in view of US PGPUB No. US 20110108233 A1 by Wildig; Thomas.
Claim(s) 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamstra et al. U.S. Patent Publication No. 2016/0018125 in view of US PGPUB No. US 20110108233 A1 by Wildig; Thomas, further in view of US PGPUB No. 20100307734 A1 by Wildig; Thomas (Wildig_2 hereafter).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hamstra in view of the Wildig further in view of  Bagadi, Y. E. A., Gao, D. L., & Fadol, A. M. (2015). Finite element for simulating BHA-casing-rock interactions. Applied Mechanics and Materials, 723, 246-251.
Claim(s) 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamstra and Wildig. 
This action is made Non-Final1 (necessitated by amendment to the specification moving content from Background to Brief Summary section).
Specification
The amendment filed 11/04/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Although the content of [0003]-[0006] was previously present in the current specification, it was shown as background, i.e. known in the art. Applicant has moved these paragraphs as inventive concept of the current application (Brief Summary), removing them from the domain of what is known and disclosing as their own invention. This is therefore considered new matter not previously disclosed as applicant’s own invention when filed.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections & Interpretation for Objection
Claim 7 is objected to for being dependent on cancelled claim 6. It is rejected as if dependent on claim 1 for the purposes of compact prosecution. 
Claim Interpretation
Applicant amendment to specification is entered for the time being and a new rejection is presented on that basis. However if the applicant cancels the amendment to specification, moving the content of [0003-[0006] to Background sections, previous grounds of rejection may also be reinstated (& incorporated from previous non-final).
Alternately is applicant can show that amendment is supported by content from the current detail description and is in fact only their work (not background), the entry would stand.
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.6-7:
The Applicant's system has several components that work together to simulate the needs and requirements of a thermal energy exchange and storage (TEES) System. The TEES system is a geothermal system created by the Applicant that utilizes a borefield divided into zones to heat and cool structures. Hamstra et al. °125 does not identify or contemplate a methodology of managing thermal energy in this way. A heat exchanger has no ability to store energy and borehole thermal energy storage does not interact with other piping circuits to transfer thermal energy without additional external components such as a heat exchanger or large tempering tank. There is no contemplation that the system described by Hamstra et al. -125 would be capable of identifying and testing for the additional interactions that occur in the Applicant's TEES system.

The Examiner confirms that Hamstra et al. °125 does not disclose that project characteristics include at least two ring-shaped zones in a single borefield, each of the ring-shaped zones having a different temperature, each of the at least two ring-shaped zones operating independently of each other such that injection and extraction into each of the at least two-ring shaped zones are independent of each other. These deficiencies are not disclosed in any of the prior art references cited by the Examiner and would not be known by a person of ordinary skill in the art. Therefore, the Applicant respectfully submits that claim 1 stands in condition for allowance, which is respectfully requested. As claims 2 - 4, 7 - 11, 13 - 14, 16, and 19 - 20 depend either directly or indirectly from claim 1, the Applicant submits that these claims are also in condition for allowance.
…

(Response 1) Applicant’s amendment to specification is entered, however this changes the grounds of rejection in view of what the disclosure considered as inventive concept by applicant. Specifically now applicant is disclosing that a terra-thermal energy exchange and storage (TEES) system and the details disclosed in the [0004] is part of their invention and not background to current invention. Examiner respectfully disagrees and presents new grounds of rejection showing that this was known at least since 2011 (Wildig prior art). 
In meantime US PGPUB No. US 20110108233 A1 by Wildig; Thomas. is used to show the same limitation as known as in [0004] of instant application (and not inventive concept).
No new arguments are made for dependent claim 12, 15, 17 and 18 other than it is rejected with what was previously background. New grounds of rejection are presented and applicant’s arguments are considered as unpersuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1-4, 7-11, 13-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamstra et al. U.S. Patent Publication No. 2016/0018125 in view of US PGPUB No. US 20110108233 A1 by Wildig; Thomas.
Synopsis of the new grounds of rejection:
New grounds of rejection is presented because what was considered as background (prior art) is now amended by applicant as part of disclosure (Brief Summary) summarizing what applicant considers as his/her invention. This in effect changes the scope of the invention and what is considered as prior art. The alternate new rejection with Wildig (2011) teaches what was disclosed in the background of the instant invention as known. Summarily, Wildig explicitly disclose the project characteristics including at least two ring-shaped zones in a single borefield, each of the ring-shaped zones having a different temperature, each of the at least two ring- shaped zones operating independently of each other such that injection and extraction into each of the at least two ring-shaped zones are independent of each other (Wildig: Fig.2 [0025]-[0031]).
Regarding Claim 1: The reference discloses A thermal energy storage simulator system, comprising: 
a design tool having a user input, (Hamstra. [0065]-[0080], reciting various types of user input) constant parameters ([0061]-[0062], reciting various constants) and a recommendation output, the user input allowing a user to enter project (Hamstra. [0065]-[0080], reciting various types of user input) the recommendation output creating a set of recommended parameters based upon the project characteristics provided by the user, (Hamstra. [0081]-[0082], automatic generation of neural net training and models reads on the recommendations as recited) the recommended parameters of the project characteristics relate to a dual flow injection and extraction system such that simultaneous injection and extraction of heat is accounted for, (Hamstra. [0027]…In binary representation, it may be assumed that one flow rate may be represented by 000, a second by 001, a third by 010, a fourth by 011, a fifth by 100, a sixth by 101, a seventh by 110, and an eighth by 111.” The Examiner notes that “such that simultaneous injection and extraction of heat is accounted for” represents an intended use and therefore is not afforded patentable weight) the design tool creating a saved set of system parameters; (Hamstra. “[0096] Transfer function and coefficients are stored in data files”)
a simulation analyzer in communication with the design tool such that the saved set of system parameters is transferred to the simulation analyzer, the simulation analyzer having an input for entering variables, (Hamstra. [0081]-[0082], automatic generation of neural net training and models reads on the recommendations as recited) the simulation analyzer creating a saved simulation; (Hamstra. “[0096] Transfer function and coefficients are stored in data files”)
an output tool in communication with the design tool and the simulation analyzer such that the saved set of system parameters and the saved simulation are transferred to the output tool, the output tool having an output for expressing the saved set of system parameters and the saved simulation to the user, the output tool having a (Hamstra. “[0094] Convert performance arrays, transfer function and run schedules to data files (delimited text files) for use in Java module (automated process)”)

Hamstra does not explicitly disclose the project characteristics including at least two ring-shaped zones in a single borefield, each of the ring-shaped zones having a different temperature, each of the at least two ring- shaped zones operating independently of each other such that injection and extraction into each of the at least two ring-shaped zones are independent of each other.
However Wildig recites at least two ring-shaped zones in a single borefield, each of the ring-shaped zones having a different temperature, each of the at least two ring- shaped zones operating independently of each other such that injection and extraction into each of the at least two ring-shaped zones are independent of each other. (Wildig: Fig.2 [0025]-[0031] - showing two rings self contained / independent from each other)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the zones as per Wildig in view of the system in Hamstra in order to allow for an “energy and cost efficient heating and cooling system” (Hamstra, Paragraph 4) as well as “predicting an increase or decrease in the temperature of one of the plurality of thermal sources or sinks; (2) determining an impact of the predicted increase or decrease on a capacity of the system, efficiency of the system, energy consumption of the system, or cost; and (3) adjusting a temperature of one of the plurality of thermal energy sources or sinks based upon the determined 

Regarding Claim 2: The reference discloses The thermal energy storage simulator system of claim 1 wherein the project characteristics include borehole dimensions and time parameters. (Hamstra. [0075]-[0080] and [0117])

Regarding Claim 3: The reference discloses The thermal energy storage simulator system of claim 1 wherein the set of recommended parameters includes bore field dimensions, (Hamstra. [0075]-[0080] and [0117]) number of boreholes ([0088]), number of zones, separation distance between boreholes, radius of boreholes and size of pipes in borehole. ([0075]-[0080])

Regarding Claim 4: The reference discloses The thermal energy storage simulator system of claim 2 wherein the borehole dimensions are adjustable to simulate a variable number of u-tubes within each borehole. (Hamstra. [0075]-[0080] and [0117] The Examiner notes that the borehole dimensions are adjustable since they are defined in the MATLAB input file. Further the recitation of “to simulate” represents an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, as noted above, then it meets the claim.)

Regarding Claim 7: The reference discloses The thermal energy storage simulator system of claim 6 wherein the input of the simulation analyzer accepts multiple inputs of heat information related to the injection system and the extraction system. (Hamstra. [0065],[0070],[0078] represent some of the several heat parameters recited)

Regarding Claim 8: The reference discloses The thermal energy storage simulator system of claim 1 wherein the input variables include inlet temperature and flow rate of the system. (Hamstra. [0070]-[0071])

Regarding Claim 9: The reference discloses The thermal energy storage simulator system of claim 1 wherein the input variables vary between different portions of the modelled thermal energy storage system. (Hamstra. “[0035]… At step 401, the boundary conditions, e.g., minimum and maximum parameters (e.g., flow, temperature, and depth) for a borefield are defined.  At step 402, a detailed borefield model can be run through the boundary conditions to generate training data.  Previously known performance training data and the determined performance training data (step 403) can then be added to the neural network at step 404.  Similar steps can be taken with respect to the cooling tower (see steps 411-414).” The borefield and cooling tower represent different portions of the system)

Regarding Claim 10: The reference discloses The thermal energy storage simulator system of claim 1 wherein at least one of the recommended parameters being user adjustable within limits imposed by the project characteristics. (Hamstra. “[0035]… If the MET rise is not acceptable, then the borefield and cooling tower parameters can be adjusted at step 427.  If the borefield MET rise is acceptable or if the borefield and cooling tower parameters have been adjusted, it can then be determined at step 429 whether the cost (which could be initial cost, life cycle cost, etc.) of the designed system (i.e. geothermal borefield and closed-circuit cooling tower, etc.) is acceptable.  If not, the borefield and cooling tower parameters can be adjusted against at step 431.”)

Regarding Claim 11: The reference discloses The thermal energy storage simulator system of claim 1 wherein the user input further accepting the project characteristics of heating demand, cooling demand, heat production capacity and ground thermal properties. (Hamstra. “[0035] As described above, the neural network optimization techniques (e.g., genetic algorithm optimization and particle swarm optimization) can be used to design a heating and cooling system, such as a system including a geothermal borefield, auxiliary heat sources or sinks, and/or geothermal heat pumps.”)

Regarding Claim 13: The reference discloses The thermal energy storage simulator system of claim 1 wherein the input of the simulation analyzer accepting a dynamic (Hamstra. “[0005] (1) simulating energy use of a virtual heating and cooling system operating a first potential thermal source or sink under a plurality of conditions; (2) simulating energy use of the virtual heating and cooling system operating a second potential thermal source or sink under a plurality of conditions…”)

Regarding Claim 14: The reference discloses The thermal energy storage simulator system of claim 1 wherein the input of the simulation analyzer accepting multiple inputs of heat information. (Hamstra. [0065],[0070],[0078] represent some of the several heat parameters recited)

Regarding Claim 16: The reference discloses The thermal energy storage simulator system of claim 1 wherein the output tool updates the design tool as the simulation is being executed. (Hamstra. “[0035]… If the MET rise is not acceptable, then the borefield and cooling tower parameters can be adjusted at step 427.  If the borefield MET rise is acceptable or if the borefield and cooling tower parameters have been adjusted, it can then be determined at step 429 whether the cost (which could be initial cost, life cycle cost, etc.) of the designed system (i.e. geothermal borefield and closed-circuit cooling tower, etc.) is acceptable.  If not, the borefield and cooling tower parameters can be adjusted against at step 431.”)

Regarding Claim 19: The reference discloses The thermal energy storage simulator system of claim 1 wherein the output tool updates the simulation analyzer as the  (Hamstra. “[0035]… If the MET rise is not acceptable, then the borefield and cooling tower parameters can be adjusted at step 427.  If the borefield MET rise is acceptable or if the borefield and cooling tower parameters have been adjusted, it can then be determined at step 429 whether the cost (which could be initial cost, life cycle cost, etc.) of the designed system (i.e. geothermal borefield and closed-circuit cooling tower, etc.) is acceptable.  If not, the borefield and cooling tower parameters can be adjusted against at step 431.”)

Claim(s) 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamstra et al. U.S. Patent Publication No. 2016/0018125 in view of US PGPUB No. US 20110108233 A1 by Wildig; Thomas, further in view of US PGPUB No. 20100307734 A1 by Wildig; Thomas (Wildig_2 hereafter).
Regarding Claim 20: Hamstra & Wildig do not disclose this feature explicitly, however Wildig_2 discloses The thermal energy storage simulator system of claim 3 wherein the set of recommended parameters includes a set of interactions between pipes in the same borehole. (Wildig_2: Fig.2 and [0025]“Down into the hole 2, essentially down to the bottom 21 of the hole 2, and further up to the upper end 22 of the hole 2, runs a U-shaped conduit 23.”as showing the interaction between the pipes).
	See motivation for claim 1 to combine Wildig and Hamstra.
Further motivation to combine Wildig and Wildig_2 would be that they are works of same inventor and in the same field of endeavor.


Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hamstra in view of the Wildig further in view of  Bagadi, Y. E. A., Gao, D. L., & Fadol, A. M. (2015). Finite element for simulating BHA-casing-rock interactions. Applied Mechanics and Materials, 723, 246-251. 

Regarding Claim 12: Hamstra and Wildig does not explicitly recite The thermal energy storage simulator system of claim 1 wherein the design tool uses a quadratic tetrahedron 3D finite element analysis to create the recommended parameters.
	However Bagadi discloses uses a quadratic tetrahedron 3D finite element analysis to create the recommended parameters. (Bottom of Page 248, “Procedures of the Finite Element Analysis….Meshing the BHA and Rock Brick: The BHA and drillstring were meshed into beam elements. Beam element types (B33) that provided in Abaqus/Explicit will be used because it is numerically difficult to compute the axial and shear forces in the beam by the usual finite element displacement method. For meshing the Rock use C3D10M (10-node modified quadratic tetrahedron).”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the quadratic tetrahedron 3D FEA of Bagadi for the system in Hamstra and Wildig since it “is numerically difficult to compute the axial and shear forces in the beam by the usual finite element displacement method.” (Bagadi, Bottom of Page 248.)

Claim(s) 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamstra and Wildig. 

Regarding Claim 15: Hamstra and Wildig do not explicitly recite The thermal energy storage simulator system of claim 1 wherein the output of the output tool expresses the saved simulation data in a chart form.
	Although Hamstra disclose saving files and creating of computer constructs which would also be saved, such as (Hamstra. “[0096] Transfer function and coefficients are stored in data files”) Hamstra does not explicitly recite that the output is in chart or graphical form. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to save output data in graphical or chart form as these represent two of the most common, well known, and most used forms of data storage/presentation. 

Regarding Claim 17: Hamstra and Wildig do not explicitly recite The thermal energy storage simulator system of claim 1 wherein the output of the output tool expresses temperature and heat flow results in a chart form.
Although Hamstra disclose saving files and creating of computer constructs which would also be saved, such as (Hamstra. “[0096] Transfer function and coefficients are stored in data files”) Hamstra does not explicitly recite that the output is in chart or graphical form. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to save output data in graphical or chart form as these represent two of the most common, well known, and most used forms of data storage/presentation. 

Regarding Claim 18: Hamstra and Wildig do not explicitly recite The thermal energy storage simulator system of claim 1 wherein the output of the output tool expresses temperature and heat flow results in a graphical form.
Although Hamstra disclose saving files and creating of computer constructs which would also be saved, such as (Hamstra. “[0096] Transfer function and coefficients are stored in data files”) Hamstra does not explicitly recite that the output is in chart or graphical form. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to save output data in graphical or chart form as these represent two of the most common, well known, and most used forms of data storage/presentation. 
Relevant Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	i)	Wildig; Thomas et al., U.S. Patent Publication No US 20100307734 A1 is related to the field of geothermal energy extraction showing the U tube at the bottom of the borehole (Fig.2).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Thursday, January 27, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 706.07(a)